Citation Nr: 1731174	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating prior to April 20, 2010, and to a disability rating greater than 10 percent from April 20, 2010, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1965 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the Veteran withdrew his prior request for a hearing before the Board.  This case has been before the Board in April 2015 and July 2016 and was remanded for evidentiary development both times.

The board notes that the Veteran filed a timely notice of disagreement as to the October 2008 rating decision, which denied an increased evaluation for the left ear hearing loss and continued the prior denial of service connection for the right ear hearing loss.  In a May 2010 rating decision, the RO granted service connection for the right ear hearing loss, granted an initial evaluation of 10 percent for the left ear hearing loss, and also granted bilateral hearing loss disability of 10 percent, effective April 20, 2010.  On the same date as the May 2010 rating decision, the RO also issued a statement of the case that addressed entitlement to an initial evaluation for bilateral hearing loss, and continued the 10 percent disability rating for bilateral hearing loss.  Subsequently, the Veteran filed an appeal in July 2010 seeking an increase in rating for his right ear and his left ear.  Although the Veteran had never filed a notice of disagreement regarding the May 2010 rating decision, VA has responded to the Veteran's appeal as if a timely notice of disagreement had been filed for bilateral hearing loss, and therefore, the issue of entitlement to increased evaluation for bilateral hearing loss is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral hearing loss disability most approximated a 10 percent disability rating, but no higher, with no worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:
(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) ("[b]ecause the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.").  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 308-10. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.



Factual Background and Legal Analysis

As an initial matter, when this case was last before the Board, it was remanded in part to ascertain whether any ear pain during the appeal period may be attributed to the Veteran's service-connected bilateral hearing loss, or whether such ear pain is separately attributable to a nonservice-connected disability or other service-connected disability.  This examination has been completed.  On the August 2016 VA examination, the examiner noted that the Veteran "denied experiencing any current ear pain in either ear."  The examiner further opined that the presence of ear pain is reliant on the Veteran's subjective reports and that there is no objective test to determine the presence of ear pain.  As such, the Board's remand directives have been satisfied and there is no issue regarding any ear pain currently before the Board.

The Veteran asserts that his hearing disability warrants a higher rating than he is currently assigned.  To that end, he has had several audiological examinations.  However, it must be noted that only audiological examinations that use the Maryland CNC word list for speech discrimination are adequate for rating purposes under 38 C.F.R. § 4.85(a).

The audiological examinations conducted by Audiological Consultants of Georgia in June 2007 and June 2015 do not use the Maryland CNC speech recognition list.  Therefore, they are not adequate for rating purposes and the Board is unable to use those findings in the determination of the appropriate rating to be assigned to the Veteran's hearing loss.

The VA audiological examinations of June 2009, April 2010, October 2010, December 2010, February 2011, January 2014, and June 2015 were specifically described as not adequate for rating purposes by the examiners.  In addition to not using the Maryland CNC speech recognition list, the VA examiners repeatedly made note that the Veteran's responses were often inconsistent, that he was unable or unwilling to give valid responses to the testing, and that it appeared that the Veteran was able to detect speech and tones at levels softer than he acknowledged.  Consequently, none of these examination findings are useful to determine the appropriate rating to be assigned to the Veteran's hearing loss.

Two audiological examinations conducted during the period on appeal are adequate for rating purposes: the April 2010 examination conducted by Audiological Consultations of Atlanta and the August 2016 VA examination.

On the authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
60
LEFT
55
50
60
75
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The average decibel loss was 59 decibels in the right ear and 55 decibels in the left ear.  

Applying these results to Table VI and Table VII, the Veteran's right ear is Roman Numeral III for hearing impairment and the Veteran's left ear is Roman numeral IV for hearing impairment; the intersection of Roman numerals III and IV on Table VII results in a 10 percent disability rating.

On the authorized audiological evaluation in August 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
60
60
LEFT
35
35
60
75
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

Applying these results to Table VI and Table VII, the Veteran's right ear is Roman Numeral I for hearing impairment and the Veteran's left ear is Roman numeral II for hearing impairment; the intersection of Roman numerals I and II on Table VII results in a 0 percent disability rating.

The Board finds that pure tone thresholds reported on the April 2010 and the August 2016 audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case. 

Based on a full review of the record, including the cited audiological evaluations, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's hearing loss at any point during the appeal period, to include the initial rating period.

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a disability evaluation in excess of 10 percent during the appeal period, to include the initial rating prior to April 20, 2010. 

The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found, because the weight of the competent and probative medical evidence of record is against a rating in excess of 10 percent during the period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against assigning a rating in excess of 10 percent for bilateral hearing loss for the entire period on appeal, to include the initial rating period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and his spouse in addition to the medical evidence cited above.  The Board has considered the June 2009 letter from the Veteran's spouse which stated that his hearing loss requires her to repeat things to him constantly and that his hearing problem is getting progressively worse.  The Board has also considered the Veteran's statements that his hearing is getting worse and that he has trouble understanding speech in a crowd, trouble hearing his wife and difficulty hearing the television unless the volume is turned up high.  Nevertheless, their statements cannot establish a hearing impairment greater than that shown on the audiological evaluations discussed above. 

Consideration has been given to assigning a staged rating, but for the reasons explained above the Board has determined that a 10 percent rating is warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Doucette v. Shulkin, No. 15-2818 (March 6, 2017), the Court held that the ratings criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, including in an everyday work environment, as these are precisely the effects that VA's audiometric test are designed to measure. See Doucette, at p. 4-5.  The Court further held that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id. at p. 4. 

Specifically, the Court discussed how VA's rating criteria for hearing loss provides for evaluating hearing loss based on a combination of puretone averages and speech discrimination, measuring a Veteran's ability to hear sound at specific frequencies and volumes and to identify spoken words, respectively.  The Court also noted that the 1994 amendments to 38 C.F.R. § 4.85 expressly recognizes exceptional patterns of hearing impairment, such that VA can fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting, such as every day work environments and in the presence of environmental noise, which often cannot be overcome by the use of hearing aids.  Id. 

The Board has also evaluated whether the issue of entitlement to an increased rating, to include an initial rating, in excess of 10 percent for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).

Here, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  Pursuant to Doucette, as discussed above, the established criteria found in the rating schedule for hearing loss contemplate the inability to hear or understand speech or to hear other sounds in various contexts, and the criteria contemplates inability to hear sound at specific frequencies and volumes and to identify spoken words, including when in the presence of environmental noise.  In this case, the Board finds that the evidence of record reflects that the Veteran's severity and symptomatology of hearing loss is wholly contemplated by the regular schedular standards. 

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently evaluated for bilateral hearing loss, rated as 10 percent disabling, and for bilateral tinnitus, rated as 10 percent disabling, for a total disability rating of 20 percent.  Neither the Veteran nor the record indicates that his service-connected bilateral hearing loss and tinnitus results in further disability or symptoms not contemplated by the rating code. 

For these reasons, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent initial disability rating, but not higher, for bilateral hearing loss is granted prior to April 20, 2010.  

Entitlement to an increased evaluation in excess of 10 percent for the period from April 20, 2010 forward is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


